Title: To George Washington from Thomas Lee, Jr., 28 June 1796
From: Lee, Thomas Jr.
To: Washington, George


        
          Dear sir,
          New York June 28th 1796
        
        I have not been unmindful of the desire you expressed that I should make enquiry about your runaway Woman; From the

information I have received she has certainly been here. This information has been gained from a free mulattoe Woman who is Cooke in a boarding house in this City kept by a Mr Marcelline, this Cooke acknowledges she is well acquained with Oney & that she has been here, says farther that she is gone to Boston—whether this last information is intended as a blind or not I cannot say, however I have spoken to a Constable of the City who has promissed me to keep a watch & make search for her. I leave it with you, Sir, how far it may be adviseable for you to write to some person here about her, the enquiry on my part shall be continued as we proceed on & especially in Boston.
        We leave this in a day or two for Rhode Iland by Water, it would have given me great happiness could I inform you that Mrs Lees health was bettered since we left Philadelphia, on the contrary I think she has lost both flesh & strength, she with Mrs Washington desire to be affectionately remembered to yourself and Mrs Washington. I have the honor to be Dear sir with great esteem your most Obedient Hble servant
        
          Thos Lee Jr
        
      